DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-12 directed to invention non-elected without traverse.  Accordingly, claims 8-12 are been cancelled.

Allowable Subject Matter
Claims 1-7 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Smith et al. US 2018/0148355 A1) discloses an electrochemical water cleaning device comprising: one or more deionization cells having a membrane electrode assembly including a first electrode compartment separated by an anion exchange membrane from a second electrode compartment, each of the first and second compartments configured to contain an intercalation host electrode; a power source configured to supply electric current to the intercalation host electrodes to release cations into the solution; and a controller programmed to adjust an amount of the electric current being supplied by the power source to change a flow of anions present in the saline water solution and passing through the anion exchange membrane between the first and second compartments.
However, the independent claims 1 and 13 require a first water stream compartment separated by the membrane electrode assembly from a second water stream compartment, each of the first and second water stream compartments configured to contain a saline water solution and arranged to be in respective fluid communication with the first and second electrode compartments. In contrast, Smith discloses the water stream inlet and outlet are arranged between the electrode compartments. 
Bazant et al. (WO 2020/142711 A1), Parkey et al. (US 2020/0024159 A1), Ikeda et al. (US 2016/0236952 A1) disclose similar deionization device comprising electrode compartments with intercalating host electrodes and anion membrane, however Bazant is different in that there are two membrane electrode assemblies, each having only one electrode and one membrane, and water channel in-between the membrane electrode assemblies. Instant invention, however, requires the membrane electrode assembly to have two electrode compartments with an anion conducting membrane in-between. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794